DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 30c (Paragraph 0067 line 6).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2, 6, 8-10 are objected to because of the following informalities:  
Claim 2 line 3 should read “relative to” for the purpose of grammatical accuracy.
Claim 6 line 2 should read “is pivotably mounted” for the purpose of grammatical clarity.
Claim 8 line 2 should read “is pivotably mounted” for the purpose of grammatical clarity.
Claim 9 line 4 should read “relative to” for the purpose of grammatical accuracy.
Claim 10 lines 5 and 8 should read “relative to” for the purpose of grammatical accuracy.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 13 and 15: Lines 3-4 recite “the second roller member comprises a plurality of wheels outwardly and peripherally extending from the first roller shaft” which renders the claim indefinite because previously in claim 12, which claim 13 depends from, and claim 14, which claim 15 depends from, the second roller member extends from the second roller shaft as opposed to the first roller shaft. It is unclear if the second roller member and wheels is supposed to extend from the first or second roller 
In regards to claim 16: Lines 4-6 recite “each one of the main walking beam first and second members defining a main walking first end and a main walking beam second end opposite the main walking beam first end” which renders the claim indefinite because it is unclear if it is respective, for instance, the main walking beam first member defines the main walking first end and the main walking beam second member defines the main walking beam second end, or if both the first and second members define both the first and second ends. Additionally, claim 17 recites both members having openings at the first end and second end. Examiner is interpreting the second end to be the central pivotal point of the main walking beam and the first end to be the two lower pivot points on either end for the purpose of compact prosecution and as best understood based on the second portion of claim 17. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kegresse (US 1786430).  Kegresse teaches a tandem walking beam suspension system for a track-mounted vehicle defining a sub-frame and a track (Column 1 lines 32-37), the system comprising: 
- a main walking beam (6) pivotably mounted to the sub-frame of the track-mounted vehicle, the main walking beam defining a main walking beam first end (front one of beam 6) and a main walking beam second end (back end of beam 6) opposite the main walking beam first end; 
- a first pair of parallel and spaced apart secondary walking beams (Figure 2 references 8) pivotably mounted about the main walking beam first end; 
- a second pair of parallel and spaced apart secondary walking beams (Figure 4 references 8) pivotably mounted about the main walking beam second end; 
- a first pair of rollers (Figure 2 references 9) rotatably mounted in-between and to the first pair of parallel and spaced apart secondary walking beams; and 
- a second pair of rollers (Figure 4 references 9) rotatably mounted in-between and to the second pair of parallel and spaced apart secondary walking beams, the first and second pairs of rollers being configured to roll along the track when the track-mounted vehicle is in displacement.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kegresse in view of Kautsch (US 9505454 B1).
In regards to claim 2: The tandem walking beam suspension system of claim 1 is taught by Kegresse. Kegresse fails to teach a compression device connecting to the sub-frame and the main walking beam for providing vertical displacement of the main walking beam relative to the sub-frame. 
However, Kautsch teaches a compression device (80) connecting to a sub-frame of a tracked vehicle and a main walking beam for providing vertical displacement of the main walking beam relative to the sub-frame (Column 9 lines 40-49) to allow movement of the bogie relative to the frame on uneven ground (Column 2 lines 5-9). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use a compression device as in Kautsch with the main walking beam of Kegresse so as to allow movement of the main walking beam relative to the frame on uneven ground thereby creating a smoother ride for the user and decreasing wear on the vehicle. 
In regards to claim 3: The tandem walking beam suspension system of claim 2 is taught by Kegresse in view of Kautsch. The combination further teaches wherein the compression device comprises:
a main casing (82 of Kautsch) fixedly mounted on the sub-frame, the main casing defining a main casing lower end, the main walking beam being pivotably mounted at the main casing lower end (Column 11 lines 5-21 of Kautsch); and 
a spring-loaded mechanism (80) slidably mounted within the main casing and adapted to displace between a fully released position and a fully compressed position (Column 10 lines 4-10). 
In regards to claim 4: The tandem walking beam suspension system of claim 3 is taught by Kegresse in view of Kautsch. The combination further teaches a main walking beam first opening (Front reference 14 of Kegresse) at the main walking beam first end, a main walking beam second opening (Rear reference 14 of Kegresse) at the main walking beam second end, and a main walking beam third opening (4 of Kegresse) between the main walking beam first and second ends, the system further comprising: a main shaft (5 of Kegresse) fixedly mounted on the main casing, at the main casing lower end; the main walking beam being pivotably mounted via the main walking beam third opening on the main shaft (Column 2 lines 64-70 of Kegresse). 
In regards to claim 5: The tandem walking beam suspension system of claim 4 is taught by Kegresse in view of Kautsch. The combination further teaches a first secondary shaft (Front reference 7 of Kegresse) connecting together the first pair of parallel and spaced apart secondary walking beams, the first secondary shaft defining a first secondary shaft first end and a first secondary shaft second end, one of the first pair of 
In regards to claim 6: The tandem walking beam suspension system of claim 5 is taught by Kegresse in view of Kautsch. The combination further teaches wherein the main walking beam is pivotably mounted via the main walking beam first opening on the first secondary shaft (See front connection of 6 and 7 in Figure 1 of Kegresse).
In regards to claim 7: The tandem walking beam suspension system of claim 5 is taught by Kegresse in view of Kautsch. The combination further teaches a second secondary shaft (Rear reference 7 of Kegresse) connecting together the second pair of parallel and spaced apart secondary walking beams, the second secondary shaft defining a second secondary shaft first end and a second secondary shaft second end, one of the second pair of parallel and spaced apart secondary walking beams being pivotably mounted at the second secondary shaft first end, the other one of the second pair of parallel and spaced apart secondary walking beams being pivotably mounted at the second secondary shaft second end (See Figure 4 of Kegresse).
In regards to claim 8: The tandem walking beam suspension system of claim 7 is taught by Kegresse in view of Kautsch. The combination further teaches wherein the main walking beam is pivotably mounted via the main walking beam second opening on the second secondary shaft (See rear connection of 6 and 7 in Figure 1 of Kegresse).
In regards to claim 9: The tandem walking beam suspension system of claim 7 is taught by Kegresse in view of Kautsch. The combination further teaches an articulating 
In regards to claim 10: The tandem walking beam suspension system of claim 9 is taught by Kegresse in view of Kautsch. The combination further teaches wherein the articulating member comprises an articulating member first element (2 of Kegresse) and an articulating member second element (3 of Kegresse) mounted on the main walking beam, the articulating member first element connecting the main shaft and the first secondary shaft for allowing a first independent tilting movement of the main walking beam relatively to the first pair of parallel and spaced apart secondary walking beams (See front most 6 connected to main shaft through element 2), the articulating member second element connecting the main shaft and the second secondary shaft for allowing a second independent tilting movement of the main walking beam relatively to the second pair of parallel and spaced apart secondary walking beams (See rear most 6 connected to main shaft through element 3).
In regards to claim 11: The tandem walking beam suspension system of claim 7 is taught by Kegresse in view of Kautsch. The combination further teaches wherein each secondary walking beam from the first and second pairs of parallel and spaced apart secondary walking beams comprises:
an upper section (See upper apex of triangular section 8 in Figure 1 of Kegresse);
a lower section opposite the upper section (See lower two apexes of triangular section 8 in Figure 1 of Kegresse);
a pivot opening found within the upper section for receiving one of the first secondary shaft and the second secondary shaft (See Figures 2 and 4 of Kegresse);
a first rotation opening (Front most opening at reference 10 of each secondary walking beam of Kegresse) found within the lower section for rotatably receiving one of the first or second pair of rollers; and
a second rotation opening (Rear most opening at reference 10 of each secondary walking beam of Kegresse) found within the lower section at a distance from the first rotation opening for rotatably receiving the other one of the first or second pair of rollers.
In regards to claim 12: The tandem walking beam suspension system of claim 11 is taught by Kegresse in view of Kautsch. The combination further teaches wherein the first pair of rollers comprises:
a first roller shaft (Front most reference 10 of front secondary walking beam of Kegresse) in a rotatable engagement with the first rotation openings of the first pair of parallel and spaced apart secondary walking beams;
a second roller shaft (Rear most reference 10 of front secondary walking beam of Kegresse) in a rotatable engagement with the second rotation openings of the first pair of parallel and spaced apart secondary walking beams;
a first roller member (Front most references 9 of front secondary walking beam of Kegresse) outwardly and peripherally extending from the first roller shaft for rolling 
a second roller member (Rear most references 9 of front secondary walking beam of Kegresse) outwardly and peripherally extending from the second roller shaft for rolling along the track (Exemplary orientation shown in Figure 2, shaft 10 labeled in Figure 1). 
In regards to claim 13: The tandem walking beam suspension system of claim 12 is taught by Kegresse in view of Kautsch. The combination further teaches wherein the first roller member comprises a plurality of wheels (See two wheels 9 in exemplary Figure 2 of Kegresse) outwardly and peripherally extending from the first roller shaft and the second roller member comprises a plurality of wheels (See two wheels 9 in exemplary Figure 2 of Kegresse) outwardly and peripherally extending from the second roller shaft for rolling along the track. 
In regards to claim 14: The tandem walking beam suspension system of claim 11 is taught by Kegresse in view of Kautsch. The combination further teaches wherein the second pair of rollers comprises:
a first roller shaft (Front most reference 10 of rear secondary walking beam of Kegresse) in a rotatable engagement with the first rotation openings of the first pair of parallel and spaced apart secondary walking beams;
a second roller shaft (Rear most reference 10 of rear secondary walking beam of Kegresse) in a rotatable engagement with the second rotation openings of the first pair of parallel and spaced apart secondary walking beams;
a first roller member (Front most references 9 of each secondary walking beam of Kegresse) outwardly and peripherally extending from the first roller shaft for rolling along the track (Exemplary orientation shown in Figure 4, shaft 10 labeled in Figure 1); and
a second roller member (Rear most references 9 of rear secondary walking beam of Kegresse) outwardly and peripherally extending from the second roller shaft for rolling along the track (Exemplary orientation shown in Figure 4, shaft 10 labeled in Figure 1). 
In regards to claim 15: The tandem walking beam suspension system of claim 14 is taught by Kegresse in view of Kautsch. The combination further teaches wherein the first roller member comprises a plurality of wheels (See two wheels 9 in exemplary Figure 2 of Kegresse) outwardly and peripherally extending from the first roller shaft and the second roller member comprises a plurality of wheels (See two wheels 9 in exemplary Figure 2 of Kegresse) outwardly and peripherally extending from the second roller shaft for rolling along the track. 
In regards to claim 16: The tandem walking beam suspension system of claim 3 is taught by Kegresse in view of Kautsch. The combination further teaches wherein the main walking beam comprises a main walking beam first member (Front most reference 6 of Kegresse) pivotably mounted tot the sub-frame of the track-mounted vehicle and a main walking beam second member (Rear most reference 6 of Kegresse) pivotably mounted to the sub-frame of the track-mounted vehicle, each one of the main walking beam first and second members defining a main walking beam first end and a main 
In regards to claim 17: The tandem walking beam suspension system of claim 16 is taught by Kegresse in view of Kautsch. The combination further teaches wherein each one of the main walking beam first and second members comprises a main walking beam first opening (See openings at 7 in Figure 1 of Kegresse) at the main walking beam first end, and a main walking beam second opening (See opening at 5 in Figure 1 of Kegresse) at the main walking beam second end, the system further comprising: 
a main shaft (5 of Kegresse) fixedly mounted on the main casing at the main casing lower end, the main walking beam first and second members being pivotably mounted via the main walking beam second openings on the main shaft. 
In regards to claim 19: The tandem walking beam suspension system of claim 1 is taught by Kegresse. Kegresse fails to teach at least one additional shock absorber connecting the sub-frame and the main walking beam. However, Kautsch teaches a shock absorber (80) connecting to a sub-frame of a tracked vehicle and a main walking beam for providing vertical displacement of the main walking beam relative to the sub-frame (Column 9 lines 40-49) to allow movement of the bogie relative to the frame on uneven ground (Column 2 lines 5-9). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use a shock absorber as in Kautsch with the main walking beam of Kegresse so as to allow movement of the main walking beam relative to the frame on uneven ground thereby creating a smoother ride for the user and decreasing wear on the vehicle. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kegresse in view of Randolph (US 4077483). The tandem walking beam suspension system of claim 1 is taught by Kegresse. Kegresse does not explicitly teach a track tensioning idler wheel system connected to the sub-frame to tension the track. However, Randolph teaches a track tensioning idler wheel system (69, 71, 46) to ensure a tight fit of the track (Column 4 lines 20-24). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally have a track tensioning idler wheel system as in Randolph with the track system of Kegresse to ensure a continuously tight fit of the track thereby increasing durability of the track system. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kegresse in view of Kautsch as applied to claim 9 above and further in view of Pennington (US 1579245). The tandem walking beam suspension system of claim 9 is taught by Kegresse in view of Kautsch. Kegresse in view of Kautsch does not explicitly teach wherein the articulating member is made of a resilient material. However, Pennington teaches resilient load supporting connections to the frame of the vehicle (Column 1 lines 20-25) to allow relative movement of the track system to the frame when the tracks are laid unevenly on rough ground (Column 1 lines 27-29). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the articulating member of Kegresse in view of Kautsch to be a resilient material as in Pennington so as to allow relative movement of the track system to the frame when the tracks are laid unevenly on rough ground thereby decreasing wear on the vehicle and providing increased durability. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kirchmair (US 2016/0362150 A1) teaches a tracked vehicle with multiple roller assemblies and shock absorbers. Satzler (US 4519654) teaches a tracked vehicle with a main walking beam and two secondary walking beams including shock absorbers. Schoonover (US 3447621) teaches a track system with a main walking beam connected to two secondary walking beams with roller assemblies. Hetteen (US 3285676) teaches a track system with a main walking beam comprised of a leaf spring connected to two secondary walking beams also comprised of leaf springs with roller assemblies. Fergusson (US 2041599) and Muret (US 1412366) teach a track system with a main walking beam comprised of a leaf spring connected to two secondary walking beams. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL R HYMEL whose telephone number is (571)272-0389. The examiner can normally be reached Generally M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/A.R.H./Examiner, Art Unit 3611                             


/JACOB D KNUTSON/Primary Examiner, Art Unit 3611